

116 S1857 RS: Federal Energy and Water Management Performance Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 222116th CONGRESS1st SessionS. 1857[Report No. 116–119]IN THE SENATE OF THE UNITED STATESJune 13, 2019Ms. Murkowski (for herself, Mr. Manchin, Mr. Portman, Mrs. Shaheen, Mr. Gardner, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 25, 2019Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend the National Energy Conservation Policy Act to improve Federal energy and water
			 performance requirements for Federal buildings and establish a Federal
			 Energy Management Program.
	
 1.Short titleThis Act may be cited as the Federal Energy and Water Management Performance Act of 2019.
		2.Energy and water performance requirement for Federal buildings
 (a)In generalSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended— (1)in the section heading, by inserting and water after energy;
 (2)in subsection (a)— (A)in the subsection heading, by inserting and water after Energy;
 (B)by striking paragraph (1) and inserting the following:
						
 (1)In generalSubject to paragraph (2), the head of each Federal agency shall— (A)for each of fiscal years 2020 through 2030, reduce average building energy intensity (as measured in British thermal units per gross square foot) at facilities of the agency by 2.5 percent each fiscal year relative to the average building energy intensity of the facilities of the agency in fiscal year 2018;
 (B)for each of fiscal years 2020 through 2030, improve water use efficiency and management, including stormwater management, at facilities of the agency by reducing agency potable water consumption intensity—
 (i)by 54 percent by fiscal year 2030, relative to the water consumption of the agency in fiscal year 2007, through reductions of 2 percent each fiscal year (as measured in gallons per gross square foot);
 (ii)by reducing the industrial, landscaping, and agricultural water consumption of the agency, as compared to a baseline of that consumption by the agency in fiscal year 2010, through reductions of 2 percent each fiscal year (as measured in gallons); and
 (iii)by installing appropriate infrastructure features on federally owned property to improve stormwater and wastewater management; and water consumption intensity (as measured in gallons per gross square foot)—
 (i)by 54 percent by fiscal year 2030, relative to the water consumption of the agency in fiscal year 2007; and
 (ii)through reductions of 2 percent each fiscal year; and (C)to the maximum extent practicable, in carrying out subparagraphs (A) and (B), take measures that are life cycle cost effective (as defined in subsection (f)(1)).;
 (C)in paragraph (2)— (i)by striking (2) An agency and inserting the following:
							
 (2)Energy and water intensive building exclusionAn agency; and (ii)in the first sentence, by inserting and water after energy each place it appears; and
 (D)by striking paragraph (3) and inserting the following:  (3)RecommendationsNot later than December 31, 2029, the Secretary shall—
 (A)review the results of the implementation of the energy and water performance requirements established under paragraph (1); and
 (B)submit to Congress recommendations concerning energy and water performance requirements for fiscal years 2031 through 2040.; 
 (3)in subsection (b)— (A)in the subsection heading, by inserting and water after Energy; and
 (B)by striking paragraph (1) and inserting the following:  (1)In generalEach agency shall—
 (A)not later than October 1, 2019, to the maximum extent practicable, begin installing in Federal buildings owned by the United States all energy and water conservation measures determined by the Secretary to be life cycle cost effective (as defined in subsection (f)(1)); and
 (B)complete the installation described in subparagraph (A) as soon as practicable after the date referred to in that subparagraph.;
 (4)in subsection (c)(1)— (A)in subparagraph (A)—
 (i)in the matter preceding clause (i), by striking An agency and inserting The head of each agency; and (ii)by inserting or water after energy each place it appears; and
 (B)in subparagraph (B)(i), by inserting or water after energy; (5)in subsection (d)(2), by inserting and water after energy;
 (6)in subsection (e)— (A)in the subsection heading, by inserting and water after energy;
 (B)in paragraph (1)— (i)in the first sentence—
 (I)by striking October 1, 2012 and inserting October 1, 2020; (II)by inserting and water after energy; and
 (III)by inserting and water after electricity; (ii)in the second sentence, by inserting and water after electricity; and
 (iii)in the fourth sentence, by inserting and water after energy; (C)in paragraph (2)—
 (i)in subparagraph (A)— (I)by striking and before Federal; and
 (II)by inserting and any other person the Secretary deems necessary, before shall; (ii)in subparagraph (B)—
 (I)in clause (i)(II), by inserting and water after energy each place it appears; (II)in clause (ii), by inserting and water after energy; and
 (III)in clause (iv), by inserting and water after energy; and (iii)by adding at the end the following:
							
 (C)UpdateNot later than 180 days after the date of enactment of this subparagraph, the Secretary shall update the guidelines established under subparagraph (A) to take into account water efficiency requirements under this section.; 
 (D)in paragraph (3), in the matter preceding subparagraph (A), by striking established under paragraph (2) and inserting updated under paragraph (2)(C); and (E)in paragraph (4)—
 (i)in subparagraph (A)— (I)by striking this paragraph and inserting the Federal Energy and Water Management Performance Act of 2019; and
 (II)by inserting and water before use in; and (ii)in subparagraph (B)(ii), in the matter preceding clause (I), by inserting and water after energy; and
 (7)in subsection (f)— (A)in paragraph (2)—
 (i)in subparagraph (A), by inserting and water before use; and (ii)in subparagraph (B)—
 (I)by striking energy before efficiency; and (II)by inserting or water before use;
 (B)in paragraph (7)(B)(ii)(II), by inserting and water after energy; and (C)in paragraph (9)(A), in the matter preceding clause (i), by inserting and water after energy.
 (b)Conforming amendmentThe table of contents for the National Energy Conservation Policy Act (Public Law 95–619; 92 Stat. 3206) is amended by striking the item relating to section 543 and inserting the following:
				Sec. 543. Energy and water management requirements..
 3.Federal Energy Management ProgramSection 543 of the National Energy Conservation Policy Act (42 U.S.C. 8253) is amended by adding at the end the following:
			
				(h)Federal energy management program
 (1)In generalThe Secretary shall establish a program, to be known as the Federal Energy Management Program (referred to in this subsection as the Program), to facilitate the implementation by the Federal Government of cost-effective energy and water management and energy-related investment practices—
 (A)to coordinate and strengthen Federal energy and water resilience; and (B)to promote environmental stewardship.
						(2)Program activities
 (A)Strategic planning and technical assistanceUnder the Program, the Federal Director appointed under paragraph (3)(A) (referred to in this subsection as the Federal Director) shall—
 (i)provide technical assistance and project implementation support and guidance to Federal agencies to identify, implement, procure, and track energy and water conservation measures required under this Act and under other provisions of law (including regulations);
 (ii)in coordination with the Administrator of the General Services Administration, establish appropriate procedures, methods, and best practices for use by Federal agencies to select, monitor, and terminate contracts entered into under section 546 with utilities;
 (iii)in coordination with the Federal Acquisition Regulatory Council, establish appropriate procedures, methods, and best practices for use by Federal agencies to select, monitor, and terminate contracts entered into under section 801 with energy service contractors and utilities;
 (iv)establish and maintain internet-based information resources and project tracking systems and tools for energy and water management;
 (v)coordinate comprehensive and strategic approaches to energy and water resilience planning for Federal agencies; and
 (vi)establish a recognition program for Federal achievement in energy and water management, energy-related investment practices, environmental stewardship, and other relevant areas, through events such as individual recognition award ceremonies and public announcements.
 (B)Energy and water management and reportingUnder the Program, the Federal Director shall— (i)track and report on the progress of Federal agencies in meeting the requirements of the agency under this section;
 (ii)make publicly available annual Federal agency performance data required under— (I)this section and sections 544 through 548; and
 (II)section 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852); (iii)(I)collect energy and water use and consumption data from each Federal agency; and
 (II)based on that data, submit to each Federal agency a report that will facilitate the energy and water management, energy-related investment practices, and environmental stewardship of the agency in support of Federal goals under this Act and under other provisions of law (including regulations);
 (iv)(I)establish new Federal building energy efficiency standards; and
 (II)in consultation with the Administrator of the General Services Administration, acting through the head of the Office of High-Performance Green Buildings, implement new establish and implement Federal building sustainable design principles for new Federal facilities;
 (v)manage the implementation of Federal building energy efficiency standards and sustainable design principles established under section 305 of the Energy Conservation and Production Act (42 U.S.C. 6834); and
 (vi)designate products that meet the highest energy conservation standards for categories not covered under the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a).
 (C)Federal policy coordinationUnder the Program, the Federal Director shall— (i)develop and implement accredited training consistent with existing Federal programs and activities—
 (I)relating to energy and water use, management, and resilience in Federal buildings, energy-related investment practices, and environmental stewardship; and
 (II)that includes in-person training, internet-based programs, and national in-person training events; (ii)coordinate and facilitate energy and water management, energy-related investment practices, and environmental stewardship through the Interagency Energy Management Task Force established under section 547; and
 (iii)report on the implementation of the priorities of the President, including Executive orders, relating to energy and water use in Federal buildings, in coordination with—
 (I)the Office of Management and Budget; (II)the Council on Environmental Quality; and
 (III)any other entity, as considered necessary by the Federal Director. (D)Facility and fleet optimizationUnder the Program, the Federal Director shall develop guidance, supply assistance to, and track the progress of Federal agencies—
 (i)in conducting portfolio-wide facility energy and water resilience planning and project integration; (ii)in building new construction and major renovations to meet the sustainable design and energy and water performance standards required under this section;
 (iii)in developing guidelines for— (I)building commissioning; and
 (II)facility operations and maintenance; and (iv)in coordination with the Administrator of the General Services Administration, in meeting statutory and agency goals for Federal fleet vehicles.
							(3)Federal Director
 (A)AppointmentThe Secretary shall appoint an individual to serve as Federal Director of the Program, which shall be a career position in the Senior Executive service, to manage the Program and carry out the activities of the Program described in paragraph (2).
 (B)DutiesThe Federal Director shall— (i)oversee, manage, and administer the Program;
 (ii)provide leadership in energy and water management, energy-related investment practices, and environmental stewardship through coordination with Federal agencies and other appropriate entities; and
 (iii)establish a management council to advise the Federal Director that shall— (I)convene not less frequently than once every quarter; and
 (II)consist of representatives from— (aa)the Council on Environmental Quality;
 (bb)the Office of Management and Budget; and (cc)the Office of Federal High-Performance Green Buildings in the General Services Administration.
 (4)Savings clauseNothing in this subsection impedes, supersedes, or alters the authority of the Secretary to carry out the remainder of this section or section 305 of the Energy Conservation and Production Act (42 U.S.C. 6834).
 (5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this subsection $36,000,000 for each of fiscal years 2020 through 2030..September 25, 2019Reported with amendments